[Cite as Colyer v. Ohio Dept. of Transp., 2009-Ohio-7189.]

                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




ASHLEY COLYER

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2009-07784-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On September 24, 2009, plaintiff, Ashley Colyer, filed a complaint against
defendant, Department of Transportation. On September 25, 2009, this court issued a
notice requiring plaintiff to submit the filing fee or a poverty affidavit. On September 25,
2009, this court also issued Return of Complaint Form/Direction to Complete Form
notice requiring the applicant to sign the form complaint. On October 1, 2009, plaintiff
sent a letter indicating she would like to dismiss her claim. Plaintiff’s letter is considered
a motion for voluntary dismissal and is GRANTED.                    Plaintiff’s case is DISMISSED
without prejudice. The court shall absorb the court costs of this case.




                                                             ________________________________
                                                             DANIEL R. BORCHERT
                                                             Deputy Clerk
Case No. 2009-07784-AD         -2-                                 ENTRY



Entry cc:

Ashley S. Colyer                     Ohio Department of Transportation
16593 Craigmere Drive                5500 Transportation Blvd.
Middleburg Hts., Ohio 44130          Garfield Hts., Ohio 44125

DRB/laa
Filed 12/16/09
Sent to S.C. reporter 4/7/10